 Case 5:20-cv-05058-LLP Document 42 Filed 08/02/21 Page 1 of 2 PageID #: 422




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION

ROSEBUD SIOUX TRIBE and their          )                  5:20-cv-5058
members, OGALALA SIOUX TRIBE           )
and their members, and FOUR            )
DIRECTIONS, INC.,                      )
                                       )        NOTICE OF WITHDRAWAL
      Plaintiffs,                      )             OF COUNSEL
                                       )
v.                                     )
                                       )
STEVE BARNETT, in his official         )
capacity as Secretary of State for     )
the State of South Dakota and          )
Chairperson of the South Dakota        )
State Board of Elections; LAURIE       )
GILL, in her official capacity as      )
Cabinet Secretary for the South        )
Dakota Department of Social            )
Services; MARCIA HULTMAN, in her       )
official capacity as Cabinet           )
Secretary for the South Dakota         )
Department of Labor and                )
Regulation; and CRAIG PRICE, in        )
his official capacity as Cabinet       )
Secretary for the South Dakota         )
Department of Public Safety,           )
                                       )
      Defendants.

      TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

      Grant Flynn, Assistant Attorney General for the State of South Dakota,
hereby withdraws his appearance as one of the counsels for the Defendants in
the above referenced case. The Defendants will continue to be represented by
Assistant Attorney General Clifton E. Katz, who has previously filed a Notice of
Appearance in this case and who will serve as counsel of record for the
Defendants in the pending action.
                          [signature on following page]
Case 5:20-cv-05058-LLP Document 42 Filed 08/02/21 Page 2 of 2 PageID #: 423




    Dated this 2nd day of August, 2021.



                                  /s/ Grant Flynn
                                  Grant Flynn
                                  Assistant Attorney General
                                  1302 East Highway 14, Suite 1
                                  Pierre, South Dakota 57501-8501
                                  Telephone: (605) 773-3215
                                  grant.flynn@state.sd.us




                                    2
